The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 11/30/2021, claims 1-4, 7,8 and 15 are amended, no claims have been cancelled, Claims 1-20 are still pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant’s arguments, see pages 7-10, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fecioru., US 8,438,572 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Acharya et al., US 2020/0042348 A1, in view of Fecioru., US 8,438,572 B2.
Regarding claim 15, Acharya teaches a non-transitory, computer-readable medium containing instructions that, when executed by a processor, cause the processor to: schedule a next task to be executed by a processor core executing the current task (claims 15 and 17; wherein the processor is configured to: schedule a first task and one or more other tasks to execute concurrently on the plurality of compute units; the processor is further configured to: execute a second task concurrently with the first task, wherein the second task is part of a different operating system from the first task); and 
responsive to scheduling the next task, provide a prewarming message (according to applicant’s specification section 0040; the prewarming message 404 includes the information for the page table walker engine 122a, 122b to perform a complete address translation table walk. In some examples, the prewarming message 404 includes information such as a table base, an application ID (e.g., associated with the scheduled task C), a virtual machine ID, an indication of whether one- or two-stage translation is to be used, a virtual address to be translated, and various walk attributes; Acharya teaches The scheduler retrieves a virtual function (VF) ID and a virtual memory (VM) ID associated with the task (block 1010). In another implementation, the scheduler retrieves an operating system (OS) ID associated with the task. Next, the 
fetch, by the MMU, responsive to receiving the prewarming message, a page table specified by a page table base of the prewarming message (section 0044; the scheduler schedules the task for execution on one or more compute units responsive to determining the task is ready (block 1025). During execution of the task, the processor accesses one or more data structures by mapping the container ID to a VFID and/or VMID (block 1030). Alternatively, the processor maps the container ID to an OS ID and/or VMID in block 1030. Depending on the implementation, the one or more data structures include page tables, interrupt tables, and/or other data structures).  
Acharya does not clearly teach a data structure associated with a next task is accessed prior to completion of a current task. 
However, Fecioru teaches a data structure associated with a next task is accessed prior to completion of a current task (col.7, lines 54-56; the processor 204 schedules a next task NT for execution after it has executed (or completed) a current 
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Fecioru into Acharya such as a data structure associated with a next task is accessed prior to completion of a current task because this avoids unnecessary stalling of the CPU 206 and increases the number of tasks that can be performed in a given period of time (col.7, lines 67 to col.8, lines 2 of Fecioru). 

Regarding claim 16, Acharya teaches the MMU is configured to couple to a main memory (Fig.7, it is taught as memory subsystem 730) and to a cache between the main memory and the processor core (Fig.7), wherein the specified page table is stored in the main memory, and wherein the MMU is further configured to cache the page table in the cache (Fig.2 and Fig.7).
  
Regarding claim 17, Acharya teaches the cache is a first cache (Fig.2 and section 0021); the MMU is configured to couple to a second cache arranged between the main memory and the first cache; 3300-4880028TI-91910 the prewarming message specifies whether to cache the page table in the first cache or in the second cache; and the MMU is configured to cache the page table in the first cache responsive to the prewarming  (section 0036-0037; The container ID of a given task is used to perform a lookup of mapping table 800 to find a matching OS/VF ID and VIVID for the given task. When the source of a task needs to be identified to access a given data structure or to interact with an external component, the processor uses mapping table 800 to resolve a given container ID to an OS or VF ID and VMID of the task. The OS or VF ID and/or VMID is then used to identify the source of a task to complete a particular type of operation. For example, a virtual-to-physical address translation is performed by accessing a specific set of page tables for a given container ID. In another example, a particular task is identified for determining where to deliver an interrupt by using mapping table 800 to resolve a container ID to an OS/VF ID and a VMID). 
 
Regarding claim 18, Acharya teaches the MMU comprises a translation lookaside buffer (TLB); the prewarming message specifies a virtual address and whether to cache an address translation of the virtual address in the TLB (section 0037; a virtual-to-physical address translation is performed by accessing a specific set of page tables for a given container ID); and the MMU is further configured to, responsive to the prewarming message specifying to cache the address translation in the TLB, determine the address translation of the virtual address to a physical address using the page table and store the address translation in the TLB (section 0037; When the source of a task needs to be identified to access a given data structure or to interact with an external component, the processor uses mapping table 800 to resolve a given container ID to an 

Regarding claim 20, Acharya teaches the instructions, when executed, cause the processor to provide the prewarming message directly to the MMU (Fig.2 and Fig.7).  


Claims 1-4, 6-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Acharya et al., US 2020/0042348 A1 and DURANT., US 2013/0305250 A1 , in view of Fecioru., US 8,438,572 B2.
Regarding claims 1 and 8, Acharya teaches a method, comprising: 
executing, by a processor core (Fig.2, GPU 205), a first task (section 0040; A processor executes a first task and one or more other tasks concurrently (block 905). In one implementation, the processor is a GPU. While executing the first task, the processor detects one or more instructions which correspond to a first operation (block 910)); 
scheduling, by a scheduler (Fig.2, scheduling unit 250), a second task to be executed by the processor core (claims 15 and 17; wherein the processor is configured to: schedule a first task and one or more other tasks to execute concurrently on the plurality of compute units; the processor is further configured to: execute a second task concurrently with the first task, wherein the second task is part of a different operating system from the first task); 

responsive to receiving the prewarming message, fetching, by the MMU, a page table specified by a page table base of the prewarming message (section 0044; the 
Acharya does not clearly teach scheduling, by a scheduler a second task to be executed by the processor core upon the completion of the executing the first task.
However, DURANT teaches scheduling, by a scheduler a second task to be executed by the processor core upon the completion of the executing the first task (claim 20 of DURANT; a scheduler configured to process a plurality of tasks being executed by a first group of threads and stored within a plurality of task metadata descriptor queues (TMDQs) by performing the steps of: receiving a notification that a first task included in the plurality of tasks has completed; determining within a co-processing unit whether all tasks included in a subset of the plurality of tasks and associated with a first TMDQ have executed; if all tasks included in the subset of the plurality of tasks have not executed, then launching a second task included in the plurality of tasks).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings DURANT into Acharya such as scheduling, by a scheduler a second task to be executed by the processor core upon the completion of the executing the first task because a scheduling operation is executed on completion of each computational task in order to preserve sequential 
Acharya and DURANT do not clearly teach taking actions on the second task prior to completion of the first task. 
However, Fecioru teaches taking actions on the second task prior to completion of the first task (col.7, lines 54-56; the processor 204 schedules a next task NT for execution after it has executed (or completed) a current task CT; claim 5 and claim 15; the processor maintains the next task as scheduled for execution after the processor has completed the current task; the scheduling method is especially suited to data processing apparatus 100 for which the time to perform the two-stage data transfer process is comparable to the time required for the processor 204 to execute a task; col.8, lines 10-14).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Fecioru into Acharya and DURANT such as taking actions on the second task prior to completion of the first task because this avoids unnecessary stalling of the CPU 206 and increases the number of tasks that can be performed in a given period of time (col.7, lines 67 to col.8, lines 2 of Fecioru). 

Regarding claims 2 and 9, Acharya teaches the specified page table is stored in a main memory (Fig.7, it is taught as memory subsystem 730) coupled to the MMU (Fig.7) and the fetching further comprises caching the page table in a cache between the main memory and the processor core (Fig.2, it is taught as L1 cache). 

Regarding claims 3 and 10, Acharya teaches the cache is a first cache; a second cache is arranged between the main memory and the first cache (Fig.2 and section 0021); the prewarming message specifies whether to cache the page table in the first cache or in the second cache; and 3300-4880023TI-91910the fetching further comprises caching the page table in the first cache responsive to the prewarming message specifying to cache the page table in the first cache, or caching the page table in the second cache responsive to the prewarming message specifying to cache the page table in the second cache (section 0036-0037; The container ID of a given task is used to perform a lookup of mapping table 800 to find a matching OS/VF ID and VIVID for the given task. When the source of a task needs to be identified to access a given data structure or to interact with an external component, the processor uses mapping table 800 to resolve a given container ID to an OS or VF ID and VMID of the task. The OS or VF ID and/or VMID is then used to identify the source of a task to complete a particular type of operation. For example, a virtual-to-physical address translation is performed by accessing a specific set of page tables for a given container ID. In another example, a particular task is identified for determining where to deliver an interrupt by using mapping table 800 to resolve a container ID to an OS/VF ID and a VMID). 
 
Regarding claims 4 and 11, Acharya teaches the prewarming message specifies a virtual address and whether to cache an address translation of the virtual address in a translation lookaside buffer (TLB) of the MMU (section 0037; a virtual-to-physical address translation is performed by accessing a specific set of page tables for a given 

Regarding claims 6 and 13, Acharya teaches the MMU receives the prewarming message directly from the scheduler (Fig.2 and Fig.7).  

Regarding claims 7 and 14, Acharya and DURANT teach the processor core is a first processor core (Fig.2), DURANT further teaches comprising executing, by a second processor core, a third task, wherein scheduling the second task to be executed by the first processor core upon completion of executing the first task is responsive to determining that the first processor core will complete executing the first task prior to the second processor core completing executing the third task (section 0073-0074; Each TMDQ 512 points to tasks belonging to one or more streams. TMDQ(0) 512(0) points to task 520(0) associated with a first stream. TMDQ(1) 512(1) points to tasks 530(0) and 530(1) associated with a second stream. TMDQ(2) 512(2) points to tasks 534(0), . 
 

Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the prewarming message is a first prewarming message, the page table is a first page table, and the page table base is a first page table base, the method further comprising, while executing the first task using a first address translation: determining, by the scheduler, that a time period in which the first task will switch to using a second address translation is less than a threshold value; and responsive to the determination, providing, by the scheduler a second prewarming message to the MMU; and 3300-4880024TI-91910 responsive to receiving the second prewarming message, fetching, by the MMU, a second page table specified by a second page table base of the second prewarming message in combination with the other claimed limitations as described in the claims 5, 12 and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133